t c summary opinion united_states tax_court donald r hill petitioner v commissioner of internal revenue respondent docket no 26487-08s filed date donald r hill pro_se michael j gabor for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure after concessions by petitioner the issues for decision are whether social_security_benefits received by petitioner in are includable in his income for that year and whether petitioner is liable for the accuracy-related_penalty we hold that the social_security_benefits are includable in petitioner’s income for and that petitioner is not liable for the accuracy-related_penalty background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of florida when the petition was filed during petitioner received social_security_benefits of dollar_figure although petitioner was married at the close of and did not live apart from his spouse during that year he and his spouse filed separate tax returns using the married filing a separate_return filing_status because he believed the social_security_benefits had already been taxed when deducted from his paychecks during his years of employment petitioner did not include any of the social_security_benefits on his federal_income_tax return in a notice_of_deficiency respondent determined inter alia that percent of the social_security_benefits dollar_figure received by petitioner during is includable in petitioner’s income for that year respondent also determined that petitioner is liable for the accuracy-related_penalty based on negligence or disregard of rules or regulations discussion a social_security_benefits sec_61 provides that except as otherwise provided by law gross_income includes all income from whatever source derived relevant for our purposes sec_86 provides that if a taxpayer’s modified adjusted gross income2 plus one-half of the social_security_benefits received by the taxpayer exceeds the adjusted_base_amount then gross_income includes the lesser_of the sum of a percent of such excess plus b the lesser_of i one-half of the social_security_benefits received during the year or ii one-half of the difference between the adjusted_base_amount and the base_amount of the taxpayer or percent of the social_security_benefits received during the taxable_year see sec_86 b with respect to a married in this case ignoring adjustments not relevant here petitioner’s modified_adjusted_gross_income equals his adjusted_gross_income see sec_86 taxpayer who does not file a joint_return and who does not live apart from his spouse at all times during the taxable_year both the base_amount and the adjusted_base_amount are zero sec_86 and c petitioner filed his federal_income_tax return using the married filing a separate_return filing_status in addition petitioner does not claim that he lived apart from his wife during and nothing in the record suggests that he did therefore petitioner’s base_amount and adjusted_base_amount for purposes of the sec_86 calculation are zero see sec_86 and c taking into account petitioner’s filing_status his modified_adjusted_gross_income and the social_security_benefits he received percent of those benefits are includable in his income see sec_86 b and c accordingly respondent’s determination in this regard is sustained b sec_6662 penalty sec_6662 and b imposes a penalty equal to percent of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless for a taxpayer who files a joint_return the base_amount and adjusted_base_amount are dollar_figure and dollar_figure respectively see sec_86 b reckless or intentional disregard of rules or regulations sec_6662 sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_6664 sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include the extent of the taxpayer’s effort to properly assess the tax_liability and an honest misunderstanding of fact or law that is reasonable in light of the taxpayers’s experience knowledge and education id the taxpayer bears the burden of proving that he or she did not act negligently or disregard rules or regulations rule a 290_us_111 116_tc_438 see sec_7491 regarding the commissioner’s burden of production respondent bases his determination of the sec_6662 accuracy-related_penalty in large part on petitioner’s failure to include the social_security_benefits in his income we are satisfied that petitioner made a good_faith effort to properly determine his federal_income_tax liability and his failure to properly account for his social_security_benefits results from an honest misunderstanding of fact or law that is reasonable in light of his age experience knowledge and education accordingly we hold that petitioner is not liable for the sec_6662 accuracy-related_penalty for conclusion we have considered all of the arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are unpersuasive to reflect the foregoing decision will be entered for respondent as to the deficiency in tax and for petitioner as to the accuracy-related_penalty
